Title: Enclosure: William Short to Gouverneur Morris, 7 August 1792
From: Short, William
To: Morris, Gouverneur


The Hague, August 7, 1792. “I was obliged to answer with much precipitation your letter of the 30th. ulto recd. here the 4th. inst—as the post sat out from hence immediately after the arrival of yours. I hoped to have learned from you by the post of to-day what had been decided on between you & the commissaries or at least what was the answer which you expected from them at the departure of your last letter. Not having heard from you to-day I think it not amiss to mention what has been suggested to me by the last paragraph of your letter—namely that you shall tell the commissaries that the compensation if any will form a subject for the consideration of government whose orders you shall ask. As to a compensation it has been promised by our government & the footing on which you now put it with the commissaries seems to me to necessitate a delay which will occasion the subject to be finally settled not with the present government, wch. created the assignats—but with another which will have no scruple in depreciating them. It has always seemed to me on the contrary essential to the interests of the U.S. that this business shd. be finally settled with the present government—and as there is probably no time to lose I think you wd. do well to propose to the commissaries to deduct a certain per cent (from the number of livres credited on acct. of the Antwerp payments) for depreciation—& proportion this depreciation to the rise in the price of commodities in France at the time of these payments, or rather than leave it unsettled at a mean between the rise in the price of commodities—& of gold & silver which you know was greater considerably than of commodities. This wd. be a more advantageous arrangement than can be expected in future & if you propose this to the commissaries coupled with an immediate payment from Amsterdam somewhat in the same way—viz. fixing the number of livres for each florin according to the present rate of exchange & deducting therefrom for depreciation, a certain p. cent according to the present rise of commodities in the market, I think they wd: accept it in which case you would do well to make them credit the U.S. on the back of each of their bonds in their possession to avoid all questions here-after. In that case they might immediately authorize their bankers to recieve the florins wch. shd. be pd. them by ours at Amsterdam.”
